Wilson, J.
This action was brought pursuant to the provisions of section 52 of the Vehicle and Traffic Law of the State of New York. The defendant is a non-resident and service upon him, if valid, was made pursuant to the aforesaid statute. While section 52 of the Vehicle and Traffic Law does not specify in what court such actions may be commenced and brought, nevertheless the jurisdiction of the County Court is limited and in no way was it ever given jurisdiction over non-residents. All of the cases cited by the attorney for the." plaintiff are cases involving the City Court ,of Néw York city or the Municipal Court of the city of New York, ■ both of which courts are regulated by the provisions of special legislation and have different jurisdictional requirements than has the County Court. The defendant appears specially herein for the purpose of making this motion. I am of the opinion that this court has no jurisdiction of the present action and so hold, without prejudice to the plaintiff to commence a new action in the proper forum. Motion to dismiss complaint for lack of jurisdiction, granted. No costs. Submit order.